DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/21 has been entered.

Response to Arguments
Applicant's arguments filed 07/21/21 have been fully considered but they are not persuasive. 
On pages 7-8 Applicant argues that it is unclear what is meant by “absolute length” (with reference to the final rejection mailed 06/15/21), despite the presence of an annotated figure in the Final Rejection provided by the Examiner which illustrates the length being in the longitudinal direction as the claim requires. Applicant argues further that the first and third lengths are co-extensive longitudinally, but argues that the alleged third length is a “projected length” of the alleged outer wall of Starr (i.e. a length projected “in the longitudinal direction” (as the claim requires) as opposed to being the “length” of the wall itself in 3 dimensions). Applicant argues that the amended claim now requires both first and third walls requiring their lengths be “in the longitudinal direction”. Applicant argues this overcomes the rejection of record.
The Examiner respectfully disagrees, noting that the recitation of a length in the “longitudinal direction” is understood to be the length in the “longitudinal direction” of the heart valve (i.e. along a longitudinal axis of the heart valve, or in other words, a length in the y-axis direction).  This was illustrated in the annotated figure provided in the final rejection mailed 06/15/21 and is further included below, where “the longitudinal direction” is illustrated as being present along the y-axis. The Examiner notes this doesn’t overcome the interpretation of the rejection of record, but rather reiterates the Examiner’s position that the lengths of the first and third layers are coextensive in the longitudinal direction of the heart valve (i.e. along the y-axis).  Since this is taught by the rejection of record, this rejection is maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 9-15, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starr et al. (US 6045576 A), hereinafter known as Starr in view of Artof et al. (US 20060259137 A1), hereinafter known as Artof.
Regarding claim 1 Starr discloses a prosthetic heart valve (abstract) for replacing a native valve (this is stated as an “intended use” of the claimed “prosthetic heart valve”. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Starr was considered capable of performing the cited intended use of “replacing a native valve”. See for example, Column 1 lines 13-14) comprising:
a stent extending in a longitudinal direction from an inflow end to an outflow end (Figures 9a-c item 112);
a valve assembly disposed within the stent (Figures 9a-c item V);
an inner cuff annularly disposed adjacent the stent (Figures 9a-c element 116a); and 
a filler having a first length along the longitudinal direction and annularly disposed about the stent radially outward of the first inner cuff and radially outward of the stent (Annotated Figure 8), the filler having a first circumferential layer with a first inner wall having a second length along the longitudinal direction (Annotated Figure 8), and a plurality of first ribs connecting the first inner wall to the first outer wall, which extends in the longitudinal direction (Annotated Figure 8), wherein the second length and third length are coextensive of the first length (Annotated Figure 8),
wherein the filler has an expanded condition in which the first inner wall is spaced a first distance from the first outer wall in a radially direction transverse to the longitudinal direction of the stent (Figure 8),

    PNG
    media_image1.png
    796
    765
    media_image1.png
    Greyscale

but is silent with regards to the details of the stent, including whether or not it has a plurality of stent cells formed by struts, and a collapsed and expanded configuration,
and the valve and filler also having a collapsed condition.
However, regarding claim 1 Artof teaches a stent (Figure 6c) which includes a plurality of stent cells formed by struts (Figure 6c ), and has a collapsed condition and an expanded condition (Abstract),
 and further teaches the filler having a likewise collapsed and expanded configuration ([0105], Figure 6c the filler (sewing ring) collapses with the stent itself)
Starr and Artof are involved in the same field of endeavor, namely artificial valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Starr by having their stent 112 have a construction such as is taught by Artof, since this is a well-known and widely used type of stent construction for supporting heart valves, which is predictable, well-understood, and successful in the art. It is a simple alternative to the stent proposed by Starr.
Further, as regards the filler (and thus heart valve as a whole) having a collapsed condition where the inner and outer walls are closer to one another than in the expanded condition, the Examiner understands that a person of ordinary skill in the art, understanding that the stent being collapsible on a catheter for delivery through the vasculature and the filler being disposed therearound (as is taught by Artof), would also be able to consider that the filler of Starr should be collapsible so it’s outer wall and inner wall are adjacent one another in the collapsed configuration so it can be delivered suitably through the vasculature. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396. 
Regarding claim 2 the Starr Artof Combination teaches the heart valve of claim 1 substantially as is claimed,
wherein Starr further discloses the filler extends from a proximal end to a distal end (understood to be inherent), the proximal end of the filler being positioned nearer the inflow end of the stent than is the distal end of the filler (Annotated Figure 8a).
Regarding claims 3-4 the Starr Artof Combination teaches the heart valve of claim 2 substantially as is claimed,
wherein Starr further discloses the first circumferential layer of the filler includes a plurality of first cells extending from the proximal end of the filler to the distal end area of the filler (the cells extend the full length of the filler, with the exception of where the walls join to one another which can be considered a “cap” area.), wherein each of the cells are defined by the first inner wall, first outer wall, and two adjacent ones of the plurality of first ribs (Figure 8a-b),
but is silent with regards to the cells extending to the distal end of the filler. 
However, regarding claims 3-4 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Starr Artof Combination so that the cells extend to the distal end of the filler (i.e. the end cap is simply flush with the first inner and first outer wall, as is represented by the dotted line in Annotated Figure 8b below) since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Starr.

    PNG
    media_image2.png
    450
    755
    media_image2.png
    Greyscale

Regarding claim 5 the Starr Artof Combination teaches the heart valve of claim 3 substantially as is claimed,
wherein Starr further discloses in the expanded condition of the filler, each of the plurality of first cells has a shape of a parallelogram in a transverse cross-section (Figure 8a shows the cross-sectional shape of the cells being almost rectangular).
Regarding claim 9 the Starr Artof Combination teaches the heart valve of claim 2 substantially as is claimed,
wherein Starr further discloses an outer cuff annularly disposed about the stent and radially outward of the filler (Figure 9a item 116b which is seen to extend from the valve body v, around the stent 112, and up/around the filler 114) having a proximal edge facing toward the inflow end of the stent and a distal edge facing toward the outflow end of the stent (Annotated Figure 9a).

    PNG
    media_image3.png
    545
    591
    media_image3.png
    Greyscale

Regarding claim 10 the Starr Artof Combination teaches the heart valve of claim 9 substantially as is claimed,
wherein Starr further discloses the distal edge of the outer cuff is coupled directed to the stent at a plurality of locations spaced apart from one another in a circumferential direction of the stent (since Figure 9a is a cross-section, the outer cuff 116b is understood to be directly coupled to the stent at every circumferential location of the stent).
Regarding claim 11 the Starr Artof Combination teaches the heart valve of claim 9 substantially as is claimed,
wherein Starr further teaches the distal edge of the outer cuff is coupled directly to the filler at a plurality of locations spaced apart from one another in a circumferential direction of the filler (see Figure 9a the outer cuff 116b is seen to be directly connected to the first outer wall of the filler all around the circumference).
Regarding claim 12 the Starr Artof Combination teaches the heart valve of claim 11 substantially as is claimed,
but is silent with regards to the distal edge of the outer cuff not being directly coupled to the stent.
However, regarding claim 12 this is understood to be a non-restrictable, obvious alternative to the distal edge being directly coupled to the stent (e.g. the embodiment of figure 9). Since the Examiner did not restricted the embodiments, they are held to be obvious alternatives on the record. 
Regarding claim 13 the Starr Artof Combination teaches the heart valve of claim 2 substantially as is claimed,
wherein Starr further discloses a collapsible and expandable end cap (see the Alternative Annotated Figure 9a, below) positioned at the proximal end of the filler (Alternative Annotated Figure 9a) so that fluid entering the distal end of the filler between the first inner and first outer wall (“to enter” is defined by Merriam-Webster as “to go or come in”. If this is understood to be fluid must enter into the distal end of the filler, the Examiner notes the filler 114 is described as being a “sponge” made of “a silicone rubber” which is needle permeable (Col 7 lines 14-16) and fabric material 116b is described as being a “woven or knitted material” (Col 7 lines 8-10). Accordingly, if a user uses a needle to pierce the filler at the distal end, the resulting opening would allow fluid to enter into the distal end of the filler. In an alternative interpretation, with “to enter” being defined as “to go or come in”, fluid which “goes or comes in” the distal end of the filler, does not actually require the fluid to go/come in to the filler but rather just go into the distal end, or come into the distal end. In this situation, since the end cap material 116b is understood to be somewhat permeable to fluid (based on its woven/knitted configuration” (Col 7 lines 8-10), fluid coming in through the proximal end and to the distal end allows for the fluid to come to the distal end of the filler as the claim requires.) is restricted from exiting the filler through the proximal end (The end cap material 116b, while understood as being somewhat permeable to fluid, nonetheless “restricts” or “limits the amount or range of” (Merriam-Webster) fluid which exists, since it is a physical barrier it will have some effect in limiting the fluid flow therethrough).

    PNG
    media_image4.png
    545
    591
    media_image4.png
    Greyscale

Regarding claim 14 the Starr Artof Combination teaches the heart valve of claim 13 substantially as is claimed,
wherein Starr further discloses the end cap is integral with the filler (“integral” is defined as “formed as a unit with another part”. See the Alternative Annotated Figure 9a above regarding the end cap and filler forming a unit together).
Regarding claim 15 the Starr Artof Combination teaches the heart valve of claim 13 substantially as is claimed,
wherein Starr further discloses the end cap has a first inner wall coupled to the first inner wall of the first circumferential layer of the filler (Annotated Figure 9a, zoomed in (below)) and a first outer wall coupled to the first outer wall of the first circumferential layer of the filler (Annotated Figure 9a, zoomed in (below)).

    PNG
    media_image5.png
    594
    858
    media_image5.png
    Greyscale


Regarding claim 17 the Starr Artof Combination teaches the heart valve of claim 2 substantially as is claimed,
wherein Starr further discloses a collapsible and expandable first end cap positioned at the proximal end of the filler (see the Alternative Annotated Figure 9a, above), and a collapsible and expandable second end cap positioned at the distal end of the filler (see the explanation/modification in the rejection to claims 3-4 above) so that an interior of the first layer is not in communication with an exterior of the filler (the interior and exterior of the filler aren’t in communication (e.g. connection) with another).
Regarding claim 18 the Starr Artof Combination teaches the heart valve of claim 17 substantially as is claimed,
wherein Starr further discloses the filler includes a radial outermost layer that is uncovered so that upon implantation of the valve in a native annulus, the radial outermost layer of the filler is configured to directly contact the native annulus (the Examiner notes that the filler hasn’t been limited to “consisting” of particular elements, and accordingly for the purposes of this claim, the Examiner understands the outermost layer 116b which covers the filler as being the outermost layer of the filler. This is understood to be capable of directly contacting the native annulus (see the explanation regarding “intended use” claims in the rejection to claim 1 above).).
Regarding claim 20 the Starr Artof Combination teaches the heart valve of claim 17 substantially as is claimed,
wherein Starr further discloses the first end cap and second end cap are integral with the filler (“integral” is defined as “formed as a unit with another part”. See the Alternative Annotated Figure 9a above regarding the end cap and filler forming a unit together).

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starr and Artof as is applied above, further  in view of Huynh et al. (US 8366769 B2) hereinafter known as Huynh.
Regarding claim 6 the Starr Artof Combination teaches the heart valve of claim 2 substantially as is claimed,
but is silent with regards to the filler having a second circumferential layer positioned radially outward of the first circumferential layer with a second outer wall and a plurality of second ribs connecting the first outer wall to the second outer wall.
However, regarding claim 6 Huynh teaches a heart valve with a filler having two circumferential layers, there being ribs in both layers (Figure 6a). Starr and Huynh are involved in the same field of endeavor, namely sewing rings for heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Starr Artof Combination so that there is a second circumferential layer in the Starr Artof Combination, such as is taught by Huynh, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 8 the Starr Artof Huynh Combination teaches the heart valve of claim 6 substantially as is claimed,
wherein Huynh further teaches first ribs and second ribs connect at offset locations circumferentially (Figure 6a shows at least some of the ribs being offset). 

Allowable Subject Matter
Claims 16 and 19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        09/22/21